         Case 1:19-cv-03729-DLF Document 12-1 Filed 04/15/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                           )
BLACK ROCK CITY LLC,                       )
                                           )
                                           )
        Plaintiff,                         )
                                           )
                v.                         )
                                           )      Civil Action No. 19-cv-03729-DLF
DAVID BERNHARDT,                           )
SECRETARY OF THE INTERIOR, et al.          )
                                           )
                                           )
        Defendants.                        )
                                           )

  [PROPOSED] ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF
       TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

        Having read and considered Defendants’ Unopposed Motion for Extension of Time to

Answer or Otherwise Respond to Complaint, the Motion is hereby GRANTED. Defendants’

time to answer or otherwise respond to the Complaint is extended up to and including May 25,

2020.

        SO ORDERED.



                                                          ___________________________

                                                          Judge Dabney L. Friedrich
